DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 6/9/2021 and 8/9/20201 are considered.

Specification
4.	The disclosure is objected to because of the following informalities:
Paragraph 28 line 1 appears to missing “amount” and appears as though it should recite “The second amount of second preloaded content…”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10613735 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-20 are anticipated by claims 1-16 of U.S. Patent No. 10613735 B1.


Claim 2 is anticipated by claim 2 of U.S. Patent No. 10613735 B1.
Claim 3 is anticipated by claim 3 of U.S. Patent No. 10613735 B1.
Claim 4 is anticipated by claim 4 of U.S. Patent No. 10613735 B1.
Claim 5 is anticipated by claim 7 of U.S. Patent No. 10613735 B1.
Claim 6 is anticipated by claim 8 of U.S. Patent No. 10613735 B1.
Claim 7 is anticipated by claim 1 of U.S. Patent No. 10613735 B1.
Claim 8 is anticipated by claim 6 of U.S. Patent No. 10613735 B1.
Claim 9 is anticipated by claim 1 of U.S. Patent No. 10613735 B1.
Claim 10 is anticipated by claim 5 of U.S. Patent No. 10613735 B1.
Claim 11 is anticipated by claim 9 of U.S. Patent No. 10613735 B1.
Claim 12 is anticipated by claim 10 of U.S. Patent No. 10613735 B1.
Claim 13 is anticipated by claim 11 of U.S. Patent No. 10613735 B1.
Claim 14 is anticipated by claim 12 of U.S. Patent No. 10613735 B1.
Claim 15 is anticipated by claim 15 of U.S. Patent No. 10613735 B1.
Claim 16 is anticipated by claim 16 of U.S. Patent No. 10613735 B1.
Claim 17 is anticipated by claim 9 of U.S. Patent No. 10613735 B1.
Claim 18 is anticipated by claim 14 of U.S. Patent No. 10613735 B1.
Claim 19 is anticipated by claim 9 of U.S. Patent No. 10613735 B1.
Claim 20 is anticipated by claim 13 of U.S. Patent No. 10613735 B1.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10983685 B2. Although the claims at issue are not identical, they are ch of claims 1-20 are anticipated by claims 1-20 of U.S. Patent No. 10983685 B2.

	Claim 1 is anticipated by claim 1 of U.S. Patent No. 10983685 B2.
	Claim 2 is anticipated by claim 2 of U.S. Patent No. 10983685 B2.
	Claim 3 is anticipated by claim 3 of U.S. Patent No. 10983685 B2.
	Claim 4 is anticipated by claim 4 of U.S. Patent No. 10983685 B2.
	Claim 5 is anticipated by claim 5 of U.S. Patent No. 10983685 B2.
	Claim 6 is anticipated by claim 6 of U.S. Patent No. 10983685 B2.
	Claim 7 is anticipated by claim 7 of U.S. Patent No. 10983685 B2.
	Claim 8 is anticipated by claim 8 of U.S. Patent No. 10983685 B2.
	Claim 9 is anticipated by claim 9 of U.S. Patent No. 10983685 B2.
	Claim 10 is anticipated by claim 10 of U.S. Patent No. 10983685 B2.
	Claim 11 is anticipated by claim 11 of U.S. Patent No. 10983685 B2.
	Claim 12 is anticipated by claim 12 of U.S. Patent No. 10983685 B2.
	Claim 13 is anticipated by claim 13 of U.S. Patent No. 10983685 B2.
	Claim 14 is anticipated by claim 14 of U.S. Patent No. 10983685 B2.
	Claim 15 is anticipated by claim 15 of U.S. Patent No. 10983685 B2.
	Claim 16 is anticipated by claim 16 of U.S. Patent No. 10983685 B2.
	Claim 17 is anticipated by claim 17 of U.S. Patent No. 10983685 B2.
	Claim 18 is anticipated by claim 18 of U.S. Patent No. 10983685 B2.
	Claim 19 is anticipated by claim 19 of U.S. Patent No. 10983685 B2.
	Claim 20 is anticipated by claim 20 of U.S. Patent No. 10983685 B2.

Claims NOT Rejected over the Prior Art
7.	Claims 1-20 contain subject matter not disclosed by the prior art of record, however, these claims stand rejected over Double Patenting.

In regard to claims 1 and 11, the prior art of record fails to disclose, alone or in combination, the
recited “progressively increase an amount of preloaded content which is able to be scrolled into a field of view of a display space within a graphical user interface along a direction in proportion to an amount of a body of content a user has viewed while scrolling in the direction” in combination with the other elements recited.
A number of prior art references teach similar subject matter. Chaland et al. (US 2015/0339006 A1) teaches increasing an amount of preloaded content based on scrolling characteristics, see at least
Pars. 64-65. Hao et al. (US 2018/0285471 A1) teaches caching content based on a direction of scrolling, see at least the abstract. Grabowski et al. (US 8314809 B1) teaches pre-rendering off-screen content based on predetermined rules, see at least the abstract. Mouton et al. (US 9383917 B2) teaches
predicting and pre-rendering an amount of content based on a number of criteria, see at least Col. 3 line 62 — Col. 4 line 10 and Col. 4 line 35 — Col. 5 line 4. Lloyd et al. (US 20110307772 A1) teaches a buffer range around a view is configured a number of different ways including based on a direction of scrolling, see at least Par. 0037. Hui et al. (US 2018/0052943 A1) teaches pre-rendering an amount of an off-screen portion of a web page according to complexity indicators.  
While a number of prior art references teach similar subject matter, none of the cited references, alone or in combination, appear to teach or suggest the specifics of progressively increase an amount of preloaded content which is able to be scrolled into a field of view of a display space within a graphical user interface along a direction in proportion to an amount of a body of content a user has 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173